     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 1 of 35



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                     :
METROMONT CORPORATION
                                     :

     v.                              :   Civil Action No. DKC 18-3928

                                     :
ALLAN MYERS, L.P.
                                     :

                           MEMORANDUM OPINION

     This   breach   of   contract   case   was   brought   by   Plaintiff/

Counter-Defendant    Metromont   Corporation      (“Metromont”)    against

Defendant/Counter-Plaintiff      Allan      Myers,     L.P.      (“Myers”).

Metromont asserts a single count for breach of contract.               Myers

filed a counterclaim, asserting four claims: breach of contract,

breach of warranty, negligent design, and indemnification (with

separate counts against both Metromont and third-party defendant

Travelers). There are issues on which each side will have the

burden of proof.

     Motions are pending relating to expert witnesses on both

sides.    Myers has filed motions for partial summary judgment on

some of its counterclaims, and Travelers responds in part with a

cross-motion for summary judgment.
       Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 2 of 35



I.     Expert Witnesses

       A. Metromont Experts

       Metromont has designated three experts: Dr. Ned Cleland (“Dr.

Cleland”),    Gary   Klein   (“Mr.    Klein”),    and   Harry    Gleich   (“Mr.

Gleich”) (collectively, the “Metromont Experts”).               Myers moves to

strike    designation   of   all     three.      (ECF   No.   48).       In   the

alternative, Myers moves to limit or exclude testimony by them.

(ECF No. 69).

       The deadline set by the court for making expert disclosures

was October 7, 2019.         On that day, Metromont designated Dr.

Cleland, Mr. Klein, and Mr. Gleich as expert witnesses and provided

Myers with a resume of each, along with transcript excerpts of

each     expert’s    prior    sworn        testimony    during     the    final

administrative hearing.      Myers argues that such disclosures failed

to comply fully with the requirements of Fed.R.Civ.P. 26 and thus

must be struck in their entirety. (ECF No. 61, at 5). Fed.R.Civ.P.

26(a)(2) provides that disclosures of expert testimony must “be

accompanied by a written report—prepared and signed by the witness”

and must contain:

             (i) a complete statement of all opinions the
             witness will express and the basis and reasons
             for them;
             (ii) the facts or data considered by the
             witness in forming them;
             (iii) any exhibits that will be used to
             summarize or support them;



                                       2
      Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 3 of 35



           (iv) the witness’s qualifications, including
           a list of all publications authored in the
           previous 10 years;
           (v) a list of all other cases in which, during
           the previous 4 years, the witness testified as
           an expert at trial or by deposition; and
           (vi) a statement of the compensation to be
           paid for the study and testimony in the case.

      Myers contends that the initial expert disclosures included

only the witnesses’ qualifications and a list of other cases in

which the witnesses testified as experts.       Metromont counters that

the initial expert disclosures met the requirements except for

being signed and including the compensation to be paid each expert.

(See ECF No. 50, at 2) (“Th[e] testimony included the background

of each expert witness, the plans, drawings, specifications, and

calculations that each expert had reviewed in reaching his opinions

and   conclusions   and   his   personal   observations   concerning    the

subject matter.     The factual and engineering issues upon which the

experts testified in the Final Administrative Hearing are the same

factual and engineering issues upon which each expert is testifying

in this case.”).    Whether all the requirements of Rule 26 were met

by the original expert disclosures cannot be assessed because the

transcript excerpts were not provided by either side.         Regardless,

Metromont provided Myers with written reports signed by each expert

and meeting all of the Rule 26 requirements seventeen days later

on October 24, 2019.       Myers was not prejudiced by the somewhat




                                     3
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 4 of 35



belated     supplementation       of    the    reports   and    any     initial

deficiencies were insubstantial.

     Myers also argues that the expert designations should be

struck entirely because neither the original expert disclosures

nor the supplemental reports clearly set out the Metromont Experts’

opinions on Metromont’s standard of care and discuss only alleged

errors by the city’s engineers.             Myers concludes that all three

reports are “wholly irrelevant” because “[w]hile this litigation

stems    from   the   same    Project   that   was   involved   in    Myers’[s]

administrative proceedings against the City, the legal issues

presented [here] . . . are different[.]”             (ECF No. 61, at 5).

     This line of argument incorrectly conflates legal claims with

factual issues.       The fact that the present case and the previous

administrative hearings involve different parties and different

legal claims does not mean that the underlying opinions expressed

in one are irrelevant to the other. The two are not somehow

mutually exclusive.          The opinions of the Metromont Experts, as

expressed in prior testimony and in the supplemental reports

produced, are relevant to the present case.              Accordingly, Myers’

motion to strike Metromont’s expert designations (ECF No. 48), is

denied.

     1.      Dr. Cleland

     Dr. Cleland has a bachelor’s degree in Civil Engineering, a

master’s degree in Engineering, and a Ph.D. in Engineering.               He is

                                        4
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 5 of 35



licensed     in   the    state    of    Maryland          to    practice     structural

engineering       and   is    the      immediate         past     chairman     of     the

Precast/Prestressed       Concrete      Institute         technical      committee     on

parking garages.        (ECF No. 75-1).          Myers argues that Dr. Cleland

should be precluded from testifying as to “any opinions related to

construction or project management” generally and as to “any

opinions     related     to     the    concept       of        ‘design     delegation’”

specifically.      (ECF No. 69, at 4).

     Myers    states     that    Dr.    Cleland      should      be    precluded     from

testifying as to construction management generally because he

“admit[ted at his deposition] that he is not an expert in the field

of construction management.”            (Id.).           Specifically, Dr. Cleland

stated in his deposition, when questioned about the possible

difference    between     a     supplier       and   a    subcontractor,       and    the

furnishing of a payment and performance bond, “my area is not in

construction contract management.               I don’t know the process[]” and

“[i]t’s a project management question.                     I don’t – we work with

project managers who deal with the contractual conditions on

projects and it’s just not something that we do.                      So I can’t speak

to it.”    (ECF No. 69-1, at 119)1 (emphasis added).                       Thus, Myers’

characterization of the deposition testimony is misleading.                          What




     1 Deposition exhibits are presented in condensed copy format
with four pages of deposition testimony printed to one page.
Citations are to the deposition page not to the ECF number page.
                                           5
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 6 of 35



Dr. Cleland initially states is that his area of expertise is not

in construction contract management.                He states that he lacks

expertise in dealing with contractual conditions on construction

projects    –   a   narrower   subject       than   “construction   management”

broadly.

     Moreover, the term “construction management” is vague and

Myers does nothing to narrow the universe by pointing to specific

examples of what such testimony would entail.              Thus, Metromont is

“unable to respond to the issue or explain how such testimony could

also apply to Dr. Cleland’s expertise.”               (ECF No. 75, at 5).   In

fact, even Dr. Cleland makes clear that he does not know what

Myers’     counsel     means   when      using      the   term   “construction

management”:

            Q: I believe you’ve already opined that you
            are not an expert in the field of
            construction management. Is that correct?
            A: That is correct.
            Q: So while you may have certain critiques
            of Mr. Rauch’s report, you do not intend to
            offer any expert opinions pertaining to the
            field of construction management as they
            relate to his report. Is that accurate?
            A: I think that’s fair . . . except to the
            extent if Mr. Rauch brings structural design
            issues into his opinions, I will address
            them.

(ECF No. 69-1, at 208-09).       Dr. Cleland accepts that his expertise

does not extend to construction management except to the extent it

involves structural design issues.              In sum, Myers’ objection to

Dr. Cleland’s testimony regarding construction management is both

                                         6
      Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 7 of 35



overbroad and premature.       Such objection will be addressed at

trial, if necessary, at that time.          The motion to exclude Dr.

Cleland’s testimony as to “any opinions related to construction or

project management” will be denied.

     Myers states that Dr. Cleland opines in his report that there

was not an effective delegation of design responsibility for the

structural integrity of the roof from the structural engineers of

record to Metromont.    Myers further states that Dr. Cleland relies

on three sources in forming this opinion: (1) guidelines published

by   the   Coalition   of   American    Structural     Engineers     (“CASE

guidelines”), (2) the International Building Code, and (3) the

American Concrete Institute Code 318 (“ACI-318”).            Myers argues

that any opinion on design delegation is unsupported because: The

International   Building    Code   speaks   only   indirectly   to   design

delegation by referencing ACI-318; ACI-318 was not a mandatory

code at the time the project was entered into; the CASE guidelines

are not mandatory for engineers to follow; and the CASE guidelines

are unreliable or biased because Dr. Cleland helped author them.

(ECF Nos. 69, at 5 and 83, at 2-3).

     While Myers appears to be correct that the CASE guidelines

are not mandatory and that ACI-318 was not mandatory at the time

of the project, this is not dispositive.           The CASE guidelines,

International Building Code, and ACI-318 may be reliable bases for

the formation of Mr. Cleland’s expert opinions regardless of their

                                    7
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 8 of 35



mandatory nature because they are informative of the industry-wide

standards of care in effect at the time of the project.                  As

Metromont points out in its response, there is evidence that the

CASE guidelines are national, have been in place since at least

the early 1990’s, and ultimately were codified as ACI-318.             (ECF

No. 75, at 3-4).       The fact that Dr. Cleland was involved in

authoring such guidelines, along with the several other members of

The National Practice Guidelines Committee long before this case

arose, does not foreclose reliance on them.

     In its reply, Myers changes course and attempts to raise the

new argument that “design delegation is a construction management

concept, not a structural engineering concept” and thus, Dr.

Cleland is unqualified to testify to design delegation.            Myers’

change in perspective does not change the analysis or the outcome.

The motion to exclude Dr. Cleland’s testimony as to opinions on

the requirements of design delegation will be denied.

     2.   Mr. Gleich

     Mr. Gleich holds a bachelor’s degree in engineering and has

thirty-seven   years   of   experience   in   the   precast   prestressed

concrete construction industry.     He is currently Vice President of

Engineering at Metromont Corporation.         (ECF No. 48-1, at 24-25).

Myers argues that Mr. Gleich states in his report that he will

testify that Metromont was not a subcontractor on the project and

that such testimony should be precluded because the question of

                                   8
       Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 9 of 35



whether or not Metromont was a subcontractor with respect to the

project is a legal question that is reserved for the court.                    (ECF

No. 69, at 2).     Metromont agrees, “that generally legal opinions

or conclusions are inadmissible from a person who is not a legal

expert” and “that it is for the Court to decide Metromont’s duties

and obligations under [the 2010 project contract].”                (ECF No. 75,

at 6).

       “Testimony that ‘states a legal standard or draws a legal

conclusion[ ]’ . . . is inadmissible.”              In re Titanium Dioxide

Antitrust Litig., No. RDB–10–318, 2013 WL 1855980, at *3 (D.Md.

May 1, 2013) (quoting United States v. McIver, 470 F.3d 550, 561–

62 (4th Cir. 2006)).     In other words, “‘opinions which would merely

tell     the     [factfinder]        what       result     to      reach’       are

inadmissible.”        Id. at   *4    (quoting    Fed.R.Evid.      704    advisory

committee’s note); see United States v. Offill, 666 F.3d 168, 175

(4th Cir. 2011) (such testimony “does not help the jury . . .

because it ‘supplies the jury with no information other than the

witness’s      view      of    how      the      verdict        should      read’”

(quoting Weinstein’s      Federal     Evidence §     704.04[2][a]        (2d    ed.

2003))).

       Metromont does argue, however, that to the extent the court

finds ambiguity in the language of the 2010 purchase contract and

requires extrinsic evidence to determine the intention of the

contracting parties, Mr. Gleich should be allowed to testify to

                                        9
      Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 10 of 35



“whether the ambiguous language has a trade usage” in the concrete

construction       industry    based     on     his   thirty-seven     years     of

experience.

      The court will grant the motion to exclude Mr. Gleich’s

testimony on the narrow question of the legal relationship between

Myers and Metromont, but he will not be precluded from testifying

as to what the terms mean in the concrete construction business

based on his years of experience in the industry.

      3.      The Metromont Experts

      Myers    also   argues      that   the    Metromont   Experts    should    be

precluded from presenting evidence or testimony contrary to or

inconsistent with (1) the stipulations of fact entered into by

Metromont in connection with the final administrative hearing or

(2) the hearing officer’s determination as memorialized in the

final administrative decision.             Myers cites no caselaw for this

proposition.       In fact, this argument appears to attempt a backdoor

argument for issue preclusion.           Issue preclusion, however, is not

applicable     here   and   the    final      administrative   hearing     has   no

preclusive effect in this case.            As stated in the court’s earlier

refusal to stay this litigation, “Metromont [was] not a party to

the   []   state    court   litigation,”       and    “different   legal   issues

underpin the state action and the claim pending here.                 At issue in

the state action is Myers’ request for additional compensation for

work undertaken to remediate the significant cracking and spalling

                                         10
       Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 11 of 35



that       occurred   in   the   roof    .    .   .   [h]ere,   Metromont   seeks

compensation under its subcontract with Myers.”                 Metromont Corp.

v. Allan Myers, L.P., No. DKC-18-3928, 2019 WL 3253452 at *3.

(D.Md. July 19, 2019).           While non-mutual collateral estoppel may

be used defensively in some instances where a defendant seeks to

bind the plaintiff to a prior decision to which only the plaintiff

was a party, see generally Garrity v. Md. State. Bd. of Plumbing,

447 Md. 359, 368-69 (2016), that is not the situation here as Myers

attempts to use issue preclusion offensively2 against Metromont

who was not a party to the state court case.

       Myers’ arguments regarding issue preclusion are irrelevant to

the issue of whether the Metromont Experts may be permitted to

give testimony in this case.            This question is governed solely by

Fed.R.Evid. 702 which provides:

               A witness who is qualified as an expert by
               knowledge, skill, experience, training, or
               education may testify in the form of an
               opinion or otherwise if:
               (a) the expert’s scientific, technical, or
               other specialized knowledge will help the
               trier of fact to understand the evidence or to
               determine a fact in issue;
               (b) the testimony is based on sufficient facts
               or data;
               (c) the testimony is the product of reliable
               principles and methods; and




       2
       Here the use is offensive as Myers uses it as a Counter-
Plaintiff to prevent Metromont from litigating this counterclaim
as a Counter-Defendant.
                                         11
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 12 of 35



              (d) the expert has reliably applied the
              principles and methods to the facts of the
              case.

        “Courts   have    distilled    Rule   702’s   requirements    into   two

crucial inquiries: whether the proposed expert’s testimony is

relevant and reliable.”        JFJ Toys, Inc. v. Sears Holdings Corp.,

237 F. Supp. 3d 311, 321 (D.Md. 2017) (citing Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 141 (1999)).                “To be relevant, the

proposed expert testimony must be helpful to the trier of fact.”

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 260 (4th Cir. 1999).

Any objections raised by Myers as to the relevance and reliability

of the Metromont Experts’ proposed testimony has already been

addressed above.         Thus, the motion to exclude testimony contrary

to the stipulations of fact entered into in connection with the

final     administrative     hearing    or    inconsistent    with   the   final

administrative decision is denied.

        B.    Myers’ Experts

        Myers has designated Robert Rauch (“Mr. Rauch”) and Dr.

Charles      H.   Thornton    (“Dr.    Thornton”)     as   expert    witnesses.

Metromont now moves to preclude Mr. Rauch and Dr. Thornton from

testifying and to strike Mr. Rauch’s certificate of qualified

expert.      (ECF No. 71).

        1.    Mr. Rauch

        Mr. Rauch is a licensed civil engineer with forty-one years

of experience managing construction projects.                (ECF No. 74-2, at

                                        12
      Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 13 of 35



1).   Myers engaged Mr. Rauch to certify its negligent design claim

against Metromont and to testify as a professional engineer and

“expert in [the field of] construction management.”             (ECF No. 74,

at 3).    Mr. Rauch certified Myers’ claim on June 12, 2019.                 (ECF

No. 34-1, at 4).     Metromont now moves to preclude Mr. Rauch from

testifying and to strike his certificate of qualified expert on

the ground that, as a civil engineer, he lacks the relevant

qualifications to testify in this case.           At bottom, the parties’

dispute    over   Mr.     Rauch’s    qualifications      stem       from     their

disagreement over the scope of the issues presented in this case.

      Metromont argues that “structural engineering is at the heart

of Myers’ negligent design claim” (ECF No. 71-1, at 7), while Myers

argues that the scope of this case extends beyond structural

engineering and into the realm of construction management.                   (ECF

No. 74, at 3) (“While Metromont focuses solely on the structural

engineering    issues   in    this   case,    there   are    also    issues    of

scheduling,    contract      ambiguities[,]    and    construction         project

management from an engineering perspective.”).3             Because Mr. Rauch




      3 Myers’ reference to “construction management from an
engineering perspective” corresponds to the portion of Mr. Rauch’s
report which discusses “Industry-Accepted Construction Management
Practices.” (ECF No. 74-2, at 6). Essentially, Myers uses the
term “construction management” as a short-hand reference for “the
construction RFI Process” in which requests for information
(“RFIs”) are used to gather information that is not included within
the agreements, drawings, and specifications of a project or to
clarify design drawings, specifications, standards, and contract.
                                     13
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 14 of 35



is a civil engineer and this is a case “that alleges ‘negligent

design’ and faulty performance by precast-concrete structural

engineers” (ECF No. 80, at 5), Metromont insists that he “is

plainly unqualified to offer helpful testimony to a factfinder.”

(ECF No. 71-1, at 3).        Myers, on the other hand, states that:

               documents produced [] in discovery [show] that
               Metromont was provided with a construction
               schedule and was aware that its materials
               would be exposed to the elements for a period
               of more than six [] months, which should have
               raised the alarms as to the effects of thermal
               forces on the roof members and connections.
               As a professional engineer with forty-one []
               years of experience managing construction
               projects, Mr. Rauch is qualified to opine as
               to construction management issues, such as
               this one.

(ECF No. 74, at 3).         Myers also argues that Mr. Rauch’s status as

a licensed civil engineer qualifies him to testify to the general

standard of care applicable to all engineers.                   (See id., at 4)

(“Mr. Rauch opines that Metromont breaches the duty of care for

engineering–not any type of specialty engineering–by failing to

design for thermal loads.”)

        Mr. Rauch conceded during his deposition that structural

engineering is not his area of expertise.            (See generally ECF No.

74-4,     at   36,   38).    He   states    only   that   he    has    “a   working

understanding of structural issues as they relate to construction”

and that he “rel[ies] on other experts when it comes down to

actually       completing   calculations     and   making      final   analysis.”


                                       14
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 15 of 35



(Id., at 68).   Mr. Rauch’s determination that Metromont failed to

meet its standard of care instead rests on his finding that,

          the city of Baltimore and their design team
          provided a contract package that invited
          misunderstanding and design responsibility
          ambiguities. These ambiguities and conflicts
          included, but were not limited to, design
          assumptions,    design   scope,    and   system
          performance requirements . . . the notes on
          the plans . . . did not include loads or forces
          to be applied to thermal loading design
          conditions as required in the specified codes.

(ECF No. 74-2, at 8). According to Mr. Rauch, because the contract

package contained ambiguities and conflicts, Metromont had a duty

to resolve such ambiguities “through the use of RFIs.”             (Id.).

Mr. Rauch fails to explain, however, why his general engineering

background or his construction management experience qualify him

to analyze the drawings, schedules, or design plans in this case

or to conclude that such documents imposed any duty or obligation

on Metromont.   He provides no basis for linking his education or

experience with his conclusions that ambiguities existed and that

such ambiguities created in Metromont a duty to inquire about

thermal loads through the RFI process.      Myers’ conclusion that Mr.

Rauch can speak to these issues simply because he previously worked

as a Director of Public Works and County Engineer supervising the

construction of other wastewater facilities is not sufficient.

     It remains unclear how any of Mr. Rauch’s experiences inform

his ability to evaluate Metromont’s standard of care in the present


                                   15
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 16 of 35



case.      Before he will be allowed testify to matters such as

Metromont’s duties and standard of care as a precast concrete

engineer, there will need to be a preliminary exploration as to

whether      Mr.   Rauch’s     credentials       qualify   him    to     testify.4

Metromont’s motion to exclude the testimony of and to strike the

certificate of qualified expert Mr. Rauch submitted in June 2019

will be denied, although a preliminary examination of his proposed

testimony will be required.

     2.      Dr. Thornton

     Dr.     Thornton    has   a   Ph.D.    in    structural   and     engineering

mechanics and was a practicing, licensed engineer for over forty

years.     He has been involved in the design and construction of an

extensive list of structures and has served as a member of several

engineering committees and associations. (See ECF No. 74-7, at 1).

Metromont moves to preclude Dr. Thornton from testifying on the

grounds     that   (1)   his   opinions     are    inadmissible      because   his

professional license expired, and (2) his methodology is flawed.




     4 Metromont also briefly argues that Mr. Rauch attempts to
testify as to legal issues such as contract interpretation,
negligence, and issue preclusion/res judicata. Mr. Rauch will not
be permitted to testify as to any legal standards or conclusions
at trial. See United States v. McIver, 470 F. 3d 550, 562 (4th
Cir. 2006) (“opinion testimony that states a legal standard or
draws a legal conclusion by applying law to the facts is generally
inadmissible.”)
                                       16
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 17 of 35



     a.       Lapsed License

     Metromont first advances the incorrect argument that Dr.

Thornton should be precluded from testifying because he “is no

longer    a   licensed    Maryland    Professional   Engineer   —   a   clear

pre-requisite to filing a certificate of qualified expert in

support of a professional negligent-engineering claim.”             (ECF No.

71-1, at 9).       Metromont is correct that Md. Cts. & Jud. Proc.

§ 3-2C-02 requires filing a certificate of merit from a “qualified

expert” in order to bring a negligence claim against a licensed

engineer. The statute defines “qualified expert” as “an individual

who is a licensed professional, or comparably licensed or certified

professional under the laws of another jurisdiction.”               Md. Code

Ann., Cts. & Jud. Proc. § 3-2C-01 (West).               The key fact that

Metromont overlooks, however, is that Myers has not put forward

Dr. Thornton to certify its negligence claim.           Rather, the record

clearly reflects that Mr. Rauch, who is a currently licensed

engineer in the state of Maryland, certified Myers’ counterclaim

on June 12, 2019.        (ECF No. 34-1, at 2).   Because Dr. Thornton is

not being used to certify Myers’ claim, the fact that he is no

longer licensed to practice has no bearing on the admissibility of

his testimony.

     b.       Reliable Methodology

     Metromont next contends that Dr. Thornton’s opinions are

inadmissible      because      such   opinions   rest    on     ipse    dixit

                                       17
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 18 of 35



proclamations rather than reliable methodology as required by

Fed.R.Evid. 702.          Under this rule, the district court has “a

special obligation . . . to ‘ensure that any and all scientific

testimony . . . is not only relevant, but reliable.’”                        Kumho Tire

Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (quoting Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).                          To be

considered         reliable,   an      expert   opinion     “must       be    based   on

scientific, technical, or other specialized knowledge and not on

belief   or    speculation,      and     inferences   must    be    derived       using

scientific     or     other    valid    methods.”     Oglesby      v.    Gen.    Motors

Corp., 190 F.3d 244, 250 (4th Cir. 1999) (citing Daubert, 509 U.S.

at 592–93).           Indeed, the Supreme Court has made clear that

“nothing      in    either Daubert or       the   Federal    Rules       of    Evidence

requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert.”

Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“A court may

conclude that there is simply too great an analytical gap between

the data and the opinion proffered.”).              The district court enjoys

“broad latitude” in determining the reliability and admissibility

of expert testimony, and its determination receives considerable

deference.     Kumho Tire Co., 526 U.S. at 142; see also Oglesby, 190

F.3d at 250.

     Metromont argues that Dr. Thornton’s opinions are unreliable

because he “does not list the International Building Code, any

                                           18
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 19 of 35



American Concrete Institute Code, or the PCI Design Handbook []

among the documents he reviewed in forming his opinions . . . [and

he] affirmed [this] at his deposition.”                  (ECF No. 71-1, at 16).

Myers counters that Dr. Thornton’s deposition testimony reflects

that he did consult ACI Code 318, PCI Design Manual, and a

reference book on exposed structures in forming his opinions and

emphasizes that Dr. Thornton’s report “has an entire section

entitled    ‘The    ACI        and    PCI    Handbooks     Confirm    Metromont’s

Negligence’”.      (ECF No. 74, at 9) (citing ECF No 74-7, at 11).

     A full review of the record shows that the confusion stems

from conflicting statements in Dr. Thornton’s deposition arising

from an oversight contained in Exhibit A to his report.                  The body

of Dr. Thornton’s report expressly references ACI 318 and the PCI

Handbook. (ECF No. 74-7, at 11). Exhibit A to the report, however,

purports to contain a list of twenty-one documents Dr. Thornton

reviewed in connection with the case, and contains no reference to

ACI 318, the PCI handbook, or the IBC.

     At    the   start    of    Dr.    Thornton’s   deposition,      counsel   for

Metromont directed his attention to the portion of his deposition

notice instructing him to bring to the deposition all the materials

he considered in forming his opinions in the case.                   In response,

Dr. Thornton expressly stated that he had brought with him ACI

Code 318, the first PCI Design Manual, and the resumes and reports

of other expert witnesses in the case.               He also stated that he

                                            19
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 20 of 35



reviewed the precast concrete chapter of a book entitled “Exposed

Structure in Building Design,” although he did not bring the book

with him as instructed.     (ECF No. 74-8, at 10-11).         Later in the

deposition,   however,    counsel     for    Metromont   re-directed       Dr.

Thornton’s attention to Exhibit A to his report and asked if the

documents listed were all of the documents he reviewed in preparing

his opinions.    Dr. Thornton briefly replied, “Yes” and counsel

immediately moved on to another topic.         (Id., at 39).

     Given that the text of Dr. Thornton’s report explicitly

discusses ACI 318 and the PCI handbook, coupled with the fact that

Dr. Thornton stated under oath, at the beginning of his deposition,

that he reviewed such documents and had brought them with him that

day, it appears that the omission of such documents from the list

in Exhibit A was simply an oversight.           Dr. Thornton is clearly

familiar with both ACI 318 and the PCI handbook, and he stated

that he did in fact rely on both in forming his opinions. Likewise,

the report also indicates that Dr. Thornton is both familiar with

the IBC and aware of its application to this case.           Dr. Thornton’s

report and testimony establish that he has consulted the relevant

codes and standards in forming his opinions.             In light of the

record’s reflection that Dr. Thornton did in fact rely on several

established   engineering    codes,      literature,   and   his   years   of

engineering experience; there is no reason today to exclude his

opinions.

                                    20
       Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 21 of 35



       Metromont is correct to point out, however, that Dr. Thornton

makes several statements in his report that trend toward conclusory

declarations. To the extent that a given portion of Dr. Thornton’s

analysis during trial testimony is flimsy or lacking in proper

foundation, counsel may bring that fact to the court’s attention,

through cross-examination and by presenting expert testimony of

its own at trial.      The motion to exclude or limit Dr. Thornton’s

testimony is denied.

II.    Summary Judgment

       Several motions for partial summary judgment are pending.

(1) Myers moves for summary judgment on its             counterclaims for

indemnification (Count IV of the counterclaim against Metromont

and Count V in the third party claim against Travelers) (ECF No.

67), and (2)     Myers moves for summary judgment against Metromont

on count I of its counterclaim for breach of contract (ECF No.

70).     In response, Travelers cross-moves for summary judgment

seeking to limit its exposure should it be found liable. (ECF No.

77).

       In the first motion, Myers argues that, based on a plain

reading of the contract language, Metromont must indemnify it and

hold it harmless, because it was found liable in the administrative

hearings and in the state court for the increased costs resulting

from the remedial work required due to Metromont’s failure to design

the roof members and connections in strict compliance with the Prime

                                     21
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 22 of 35



Contract.    Further,     Myers    asserts    that   Travelers      is      equally

responsible under the Performance Bond up to the amount of the bond.

In the second motion, Myers argues that Metromont breached its

Subcontract with Myers when it furnished a design for the Project’s

roof deck incapable of accommodating thermal forces acting on the

structure,    resulting    in   rampant   cracking   and   spalling      occurring

throughout the Project and requiring Myers to incur $4.7 Million in

remediation costs.

     A.       The Final Administrative Decision

     Myers recites several disputed facts and arguments in a

section entitled “Relevant Undisputed Facts,” masquerading as a

background    section.       Myers   treats   the    finding   in     the    final

administrative decision as dispositive on the issue of Metromont’s

liability, but this argument is incorrect for multiple reasons.

     First,     this      previous   administrative        decision       has   no

preclusive effect against Metromont as a nonparty to the earlier

decision.     Myers never actually uses the terms issue or claim

preclusion, and yet its argument, as Metromont points out, seems

to be that Metromont’s interests were already fairly represented

on the issues before the administrative tribunal when it argues

that its “claim [against the city] was for Metromont’s use and

benefit.”    (ECF No. 76, at 18) (citing ECF No. 67, at 4 n.3).                 As

was stated in the earlier refusal to stay this litigation, however,

“Because Metromont is not a party to the pending state court


                                      22
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 23 of 35



litigation, the parties are not ‘substantially the same’ and

staying   this   litigation    ‘would   deprive    [Plaintiff]    of    the

opportunity to litigate its claim.’”         Metromont Corp. v. Allan

Myers, L.P., No. DKC 18-3928, 2019 WL 3253452 at *3.          (D.Md. July

19, 2019).

     As Metromont notes, there are only rare circumstances in which

non-mutual     collateral   estoppel    is   allowed    because    “[t]he

application of claim and issue preclusion to nonparties runs up

against the ‘deep-rooted historic tradition that everyone should

have his own day in court.’”        Taylor v. Sturgell, 553 U.S. 880

(2008) (quoting Richards v. Jefferson Cty., Ala., 517 U.S. 793,

798 (1996)).     Maryland courts like Garrity v. Md. State Bd. of

Plumbing, 447 Md. 359, 368-69 (2016), pointed to by Metromont,

recognized that collateral estoppel may be used defensively where

a defendant seeks to stop a plaintiff from relitigating an issue

it lost in another suit.      But Myers points to no caselaw that a

party may invoke collateral estoppel offensively5 to argue that an

opponent, who was not a party to a previous opinion, is estopped

from litigating an issue decided in that earlier case.

     Secondly, the administrative decision actually did not find

“Metromont liable for the remedial work,” (ECF No. 67, at 9), but




     5 Here the use is offensive, as Myers uses it as a Counter-
Plaintiff to prevent Metromont from litigating this counterclaim
as a Counter-Defendant.
                                   23
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 24 of 35



found Myers liable to the City as the “leaks were either the result

of a clear design issue it failed to identify and report to the

City, or it was the result of deficient workmanship on behalf of

Allan Myers.”     (ECF No. 9-5, at 18).6         Ultimately, as Metromont

argues, Myers’ argument boils down to the “unsupported and legally

wrong” proposition that “I win now because I lost then.”             (ECF No.

76, at 3).7    Even if this court found the administrative findings

persuasive, moreover, the administrative decision still left it an

open question as to who ultimately was responsible for the damage.

     B.      The Indemnity Clause

     Myers    contends   that   its   contract    with   Metromont    has   an

“express agreement of indemnity” that shows, by its plain language,

that Metromont is liable for the damages Myers incurred in having



     6 The findings also do not attempt to delineate where Myers’
duty ended and Metromont’s began when their joint efforts were
viewed as an extension of Myers’ contractual performance.     The
decision states, “Allan Myers had a duty to carefully study the
design drawings and provide a written report to the City if it
identified improper concrete design properties as part of its
initial review of the drawings and specifications. If the leaks
were the result of obvious design errors, as Allan Myers Senior
Project Engineer testified, the issue should have been addressed
before any concrete was poured.” (Id.).

     7 In the face of this argument, Myers attempts to reinvent
its original motion. In both of its replies, Myers claims that
summary judgment is proper without reference to any fact outside
the record, let alone the administrative hearing, and thus
“Metromont’s   collateral  estoppel   arguments   are   therefore
completely inapposite.” (ECF No. 81, at 2); (see also ECF No. 82,
at 2). Regardless of whether Myers has fully abandoned this line
of argumentation, reliance on the administrative decision is
misplaced here.
                                      24
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 25 of 35



to remediate the issues with the “slip-joint connections” at its

own expense.       The indemnification clause of the contract states

that:

             [Metromont] shall indemnify and hold harmless
             [Myers] . . . from any claim, loss, damage,
             liability or expense, including attorneys’
             fees, on account of . . . any economic losses,
             fine or penalties, arising or in any manner
             growing out of in whole or in part the
             performance of any work or the supply of any
             materials.

(ECF No. 9-1, at 6). Metromont counters that the contract language

did not “require it to pay Myers for work and materials that were

performed non-negligently and as required by the City.” (ECF No.

76, at 20) (citing United States for Use of B’s Co. v. Cleveland

Electric Co. of South Carolina, 373 F.2d 585 (4th Cir. 1967) (Miller

Act)).     Myers asserts in its reply that the language contains no

“negligence requirement,” as the clause requires indemnification

for any losses “arising out of Metromont’s performance of the work

or supply of the materials.”           (ECF No. 82, at 6) (citing Cont.

Heller Corp. v. Amtech Mech. Servs., Inc., 53 Cal.App.4th 500, 505

(1997)(California law)).

        Under Maryland law, an express indemnity agreement is to be

construed using the normal rules of contract interpretation. Nat’l

Labor Coll., Inc. v. Hillier Grp. Architecture N.J., Inc., 739

F.Supp.2d 821, 828 (D.Md. 2010). Neither party discusses the issue

under Maryland law, opting instead to rely on a single out-of-


                                      25
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 26 of 35



jurisdiction   authority.       This    myopic   approach   leaves      much

unaddressed.   For example, if Myers contends that Metromont must

indemnify it even if it, i.e., Myers, was negligent, the notion

would run afoul of Maryland’s common law presumption:

          a contract cannot be construed to indemnify a
          party against its own negligence unless the
          contract expressly or unequivocally states
          that this is the parties’ intent. Bd. of
          Trustees, Cmty. Coll. of Balt. Cty. v. Patient
          First Corp., 444 Md. 452, 465, 120 A.3d 124
          (2015). We will not interpret an agreement to
          indemnify a party against its own negligence
          absent express language or other “unequivocal
          terms.”   Id. at 465, 120 A.3d 124 (quoting
          Crockett v. Crothers, 264 Md. 222, 227, 285
          A.2d 612 (1972)); see also Mass Transit Admin.
          v. CSX Transp., Inc., 349 Md. 299, 309–10, 708
          A.2d 298 (1998) (“Consequently, we require
          that there be no ambiguity and that the
          indemnification, if intended to embrace the
          sole   negligence   of  the   indemnitee,   be
          unequivocal.”). We construe the language of
          an indemnification provision in accordance
          with its customary, ordinary, and accepted
          meaning. See Atl. Contracting & Material Co.
          v. Ulico Cas. Co., 380 Md. 285, 300–01, 844
          A.2d 460 (2004) (citations omitted).

Steamfitters Loc. Union No. 602 v. Erie Ins. Exch., 469 Md. 704,

748–49 (2020).    Until the court resolves the underlying issues,

the indemnity question is premature.       Partial summary judgment on

Count IV will be denied.

     C.   Breach of Contract

     In its second motion for partial summary judgment, Myers

argues that it is “beyond reasonable dispute” that the applicable

code “mandates consideration of thermal loads and thermal forces

                                   26
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 27 of 35



whenever   a   specialty   engineer    like    Metromont    designs     precast

concrete connections.”      (ECF No. 70, at 3,8) (citing ACI 350-06,

§ 162.2.2) (“Design of connections to minimize or transmit forces

due to shrinkage, creep, temperature change, elastic deformation,

differential settlement, wind, and earth-quake require special

consideration    in   precast   construction.”).           Metromont,    Myers

alleges, breached this standard as shown by its admission that it

did not perform “thermal load calculation” or consider “thermal

forces.” (Id.). In its reply, Myers doubles down that ACI 350-06,

the applicable code, requires “strict compliance” and argues that

Metromont’s failure to ensure “structural integrity” constitutes

a material breach of the Subcontract. (ECF No. 81). This failure,

“led to cracking and spalling plaguing the roof deck” that spawned

“nearly a decade of litigation.”           “There is no genuine dispute as

to any of the foregoing facts,” Myers argues, and it is therefore

“entitled to the entry of judgment in its favor . . . on Count I

of its Counterclaim for breach of contract.”          (ECF No. 70, at 1).

     Metromont argues in its response that Myers cannot hide that

its motions are not really “partial” at all but rather an attempt

to deliver a “knockout punch” to Metromont’s “one-count claim for

breach of the 2010 Purchase Order.”           Metromont disputes both that

it agreed to “to be fully bound by Myers’ dispute-resolution

process” and that it “failed to perform its essential contractual

obligations.”    The entire basis for its original claim, in fact,

                                      27
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 28 of 35



is that it did perform under the contract and denies that it

“performed its work negligently or with defective materials.”8          As

Metromont correctly argues, “[s]ummary judgment in a contract

dispute requires much more of Myers than simply attaching a copy

of the contract, invoking ACI 350-06, and declaring victory.”

(ECF No. 76, at 13-14, 22).

     Third-party Defendant Travelers, surety to Metromont, states

in its opposition to the motion for summary judgment that the

contract did not obligate Metromont to install the connections

where “spalling and cracking” was later observed. The installation

was done by “Myers and its subcontractors,” and Metromont had no

part in the “proposed design modification” or the installation of

the “modified connections” that DWP required Myers to use in

replacement for the original design (adding the use of “slip joint

connections”).    (ECF No. 77, at 4).         The implication is that

Metromont cannot be held contractually liable for the overages

Myers incurred in repairing the roof connections.

     Travelers objects to summary judgement on Myers’ Count V of

its counterclaim/third-party indemnification complaint against it.

Travelers points to “material disputes” on “at the very least”:

          1) the scope of Metromont’s obligations under
          its purchase order; 2) whether any negligence
          or defective workmanship on Metromont’s part

     8 While Metromont never explicitly argues that its work was
in compliance with ACI 350-06, it can be inferred from this
statement that it disputes such alleged noncompliance.
                                   28
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 29 of 35



          caused the cracking and spalling of the
          materials provided by Metromont; 3) the
          efficacy of the design changes, the alleged
          costs for which Myers is seeking reimbursement
          from   Metromont   and   Travelers;   and   4)
          Myers’[s] entitlement to all of the damages
          being claimed.

(ECF No. 77, at 2).      Not all these alleged disputes need to be

addressed because, as discussed above, there are clear disputes on

the first two issues involving Metromont’s duties and alleged

breach under the subcontract.      Even though it is undisputed that

Travelers executed a “performance bond” whereby it would be liable

to Myers, up to $4,261,611, if Metromont defaulted on its contract,

it is entirely still in dispute whether Metromont did actually

default on this contract.

     There are disputes of fact precluding the grant summary

judgment on Myers’ breach of contract claim against Metromont.

Moreover, just as a reasonable factfinder could find that Metromont

did not breach its contract with Myers, so too could it by

extension find that Travelers is not liable to Myers on Metromont’s

behalf.   Travelers’ arguments concerning the appropriate damage

calculations if, in the alternate, Metromont is found to have

“breached its obligations under the purchase order” need not be

addressed as related to Myers’ motion. (ECF No. 77, at 8-14).9          As


     9 Myers’ argument that there is no “genuine issue        of material
fact” as to damages stands in direct contradiction            to another
argument it makes in this section.      By Myers’ own          admission,
Travelers provides its own calculations for damages            with which
                                   29
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 30 of 35



there remain underlying genuine questions of fact as to Metromont’s

obligations under the contract, Count V has not been proven as a

matter of law, and the motion for partial summary judgment as it

relates to this counterclaim will be denied.

        D.    Travelers’ Cross Motion

        In order prospectively to limit its liability, Travelers, as

part of its opposition, also filed a cross-motion for partial

summary judgment.            In particular, Travelers argues that Myers

cannot collect against it above-and-beyond the full amount of the

performance         bond,    $4,261,611.00,    less    the   amount        “Metromont

alleges      that    Myers    withheld    [from]    its    contract     balance    of

$1,015,000.”         This brings the “total possible claim” against it

“down to $3,684,35.01,” which it argues should be further limited

by the terms of the performance bond and the attendant “purchase

order.”      In turn, the terms of the performance bond explicitly

limit     recovery      to    “construction    costs      only”   and      Travelers’

liability is further limited by (as a derivative of) the “purchase

order” between Myers and Metromont itself.                 On the latter front,

Travelers     explains       that   its   “bonded   obligation”       to   Metromont

reveals its “concomitant exposure” – that its liability is limited




Myers takes exception. (ECF No. 82, at 10-11). This disagreement
also reveals genuine issues of material fact as to damages.
                                          30
        Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 31 of 35



to that of Metromont as the principal to the “purchase order.”10

(ECF No. 77, at 12) (citing Ranger Constr. Co. v. Prince William

Cty. Sch. Bd., 605 F.2d 1298, 1302 (4th Cir. 1979)).                 It argues

that Metromont’s acceptance explicitly “amended [the purchase

order] to limit Myers’ remedies by excluding the provision ensuring

Myers’ recovery for ‘loss of profits, consequential damages, and

other costs, including attorneys’ fees and other professional

fees.’”        (Id.) (citing ECF No. 9-1, at 8).

        As a threshold matter, Myers argues in its opposition to the

cross motion that the cross motion is late and therefore should

not be considered at all.            It points out that the deadline for

motions for summary judgment was October 30, 2020, but Travelers

did not file its cross-motion until November 14, 2020.                (ECF No.

82, at 12); (See ECF No. 60).            While the parties contemplated that

some motions for summary judgment might be filed in advance of the

bench        trial,   there   was   no   requirement   in   the   schedule   (in

contravention of Local Rule 105.2.c) for the parties to discuss

the order of filing.            Thus, neither the parties nor the court

coordinated the filing of motions by more than one party.

        As with Myers’ qualms with expert reports that were submitted

late, such a delay does not merit exclusion. “Although court




        10
        In its reply, Myers “agrees               with Travelers that        its
liability is coextensive with that                of Metromont under         the
Subcontract.” (ECF No. 82, at 11).
                                          31
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 32 of 35



deadlines are not to be taken lightly or recklessly disregarded,

the court has discretion to excuse minor delays.”                  Ground Zero

Museum Workshop v. Wilson, 813 F.Supp.2d 678 (D.Md. 2011) (denying

a motion to strike Defendants’ reply to a motion for summary

judgment).    Moreover, some of the arguments merely ask for summary

judgment in Travelers’ favor on the same issues raised by Myers’

motion and, as pointed out by Travelers, avoiding simultaneous

filings of affirmative motions for summary judgment by multiple

parties is the goal of the local rule.              Myers’ request to strike

this cross-motion will be denied.

     Myers    does    little   to    refute   the   central   points   of    the

substantive arguments in Travelers’ cross-motion.                 For example,

Myers entirely ignores Travelers’ assertion that the “Default”

provision of the contract between Myers and Metromont was amended.

(See ECF No. 9-1, at 8).       Looking solely at the plain language of

the prime contract (ECF No. 9-1, at 6), Myers argues that the

“Subcontract’s       indemnification     provision”     clearly    shows    that

“Myers   is   entitled    to   indemnification      ‘for   any    claim,   loss,

damages, liability or expense, including attorneys’ fees.’”                   In

turn, it argues, no language in the performance bonds itself limits

the recovery of such fees.          (ECF No. 82, at 11).      There, thus, is

a dispute over the precise terms of the provision.

     Myers does, however, refute that, even if proven, Metromont’s

claim of deficient payment should be subtracted from Myers’ total

                                       32
      Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 33 of 35



recoverable amount against Travelers.            It argues that it is

rightfully    pursuing   “prejudgment     interest   of     more   than   $1.5

million” given that the “sum [it seeks] is a liquidated amount.”

This amount, Myers argues, more than offsets the amount Metromont

claims due to it and ensures that the remedies it seeks are still

“well in excess of the penal sum of the Performance Bond.”                (ECF

No. 82, at 12).     Travelers counters that prejudgment interest can

only be awarded against a surety when that surety “unjustly

withhold[s] payment after notice of default of the principal” and

the amount of the payment is not in dispute.         (ECF No. 77, at 13)

(citing Black Diamond S.S. Corp. v. Fidelity & Deposit Co. of Md.,

22   F.2d   767   (1929)).    Travelers    argues    that    the   extensive

litigation that has unfolded around this matter is proof that the

“alleged damages” here “are not so certain or definite that pre-

judgment interest should be assessed against Travelers.”            (Id., at

13-14).

      A definitive finding on pre-judgment interest as it relates

to the performance bond is premature.       More recent caselaw in this

district shows that “[c]laims that Maryland courts typically award

pre-judgment interest for as matter of right involve ‘bills of

exchange or promissory notes,’ ‘actions on bonds,’ and ‘cases where

the money claimed has been actually used by the other party.”

Skanska USA Building, Inc. v. J.D. Long Masonry, Inc., No. SAG-

16-033, 2019 WL 4260277, at *5 (D.Md. Sept. 9, 2019).                     Judge

                                    33
      Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 34 of 35



Gallagher has explained that, “Even if pre-judgment interest is

not available as a matter of right in a breach of contract action,

the   trial   court   may   award   pre-judgment   interest    within    its

discretion.”    Id.     With the obligations of the parties under the

prime contract in dispute, a final determination on pre-judgment

interest as it relates to the secondary liability of Travelers as

a surety is premature. Similarly, the court is unwilling to credit

the well-over one million dollars Metromont claims it is owed in

limiting recovery under the performance bond until the underlying

contract dispute is resolved.

      Whether   or    not   interest   applies,   however,   Travelers    is

correct that the plain language of the performance bonds limits

Myers’ recovery to “reasonable construction costs incurred” in

completing “Metromont’s scope of work.”             (ECF No. 77, at 12)

(citing ECF 9-2, ¶ 4).       The surety points to ample caselaw showing

that the plain terms of a bond control in this instance.          (ECF No.

77, at 11) (citing Levy v. Glens Falls Indem. Co., 123 A.348, 351

(1956) and Inst. Of Mission Helpers of Balt. City v. Reliance Ins.

Co., 812 F.Supp. 72, 74 (D.Md. 1992)).        While it is unclear, in a

vacuum, what “reasonable construction costs” would entail here (or

whether any of the current claims against Metromont might be deemed

“unreasonable”), Travelers seems to seek an assurance that the

damages to which it may be held liable will both not exceed the

penal sum and will not include any construction overages found to

                                       34
     Case 1:18-cv-03928-DKC Document 115 Filed 05/03/21 Page 35 of 35



be objectively unreasonable.        Travelers’ motion, insofar as it

seeks to limit potential baseline damages to construction costs

that Myers can show are “reasonably” within Metromont’s scope of

work, will be granted.     Such a limitation does not extend to any

attorneys’ fees awarded or pre-judgment interest applied to such

costs, however.

               In nearly all of the cases involving
          bonds in which the question has arisen, it has
          been held or recognized that in the absence of
          [an] express provision in the bond to the
          contrary, attorneys’ fees are not allowable
          over and above the penal sum stated in the
          bond, and this rule has been held to be
          applicable to the bonds of private building
          contractors.

L.S. Tellier, Annotation, Allowance of attorneys’ fees over and

above penal sum stated in private contractor’s bond, 59 A.L.R. 2d

469 (1958) (emphasis added).     Here, whether the explicit provision

allowing for recovery of attorneys’ fees is incorporated into

Metromont’s contract is in dispute.        Foreclosing the recovery of

attorneys’ fees, as with ruling on prejudgment interest, is not

appropriate.      Therefore, Travelers’ cross-motion, insofar as it

seeks to limit the addition of pre-judgment interest or attorneys’

fees, above-and-beyond any base amount due under the performance

bond, will be denied.    Travelers’ cross-motion will be granted in

part and denied in part.

                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge

                                   35
